 



Exhibit 10.69
AMENDMENT NUMBER EIGHT
to the
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT,
dated as of November 25, 2003
among
OPTION ONE OWNER TRUST 2001-2,
OPTION ONE LOAN WAREHOUSE CORPORATION
and
BANK OF AMERICA, N.A.
     This AMENDMENT NUMBER EIGHT (this “Amendment”) is made and is effective as
of this 15th day of March, 2007 (the “Effective Date”), among Option One Owner
Trust 2001-2 (the “Issuer”), Option One Loan Warehouse Corporation (the
“Depositor”) and Bank of America, N.A. (“BofA”, and in its capacity as
Purchaser, the “Purchaser”) to the Amended and Restated Note Purchase Agreement,
dated as of November 25, 2003, as amended (the “Note Purchase Agreement”), among
the Issuer, the Depositor and the Purchaser.
RECITALS
     WHEREAS, the Issuer has requested that the Purchaser agree to amend the
Note Purchase Agreement to reduce the Maximum Note Principal Balance from
$4,000,000,000 to $2,002,000,000 and the Purchaser has agreed to make such
amendments, subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Any capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Note Purchase
Agreement.
     SECTION 2. Amendment. As of the Effective Date, the definition of “Maximum
Note Principal Balance” in Section 1.01 is hereby deleted in its entirety and
replaced with the following:
     “Maximum Note Principal Balance” means, an amount equal to $2,002,000,000,
less any reductions pursuant to Section 2.06 of the Sale and Servicing
Agreement.
     SECTION 3. Representations. To induce the Purchaser to execute and deliver
this Amendment, each of the Issuer and the Depositor hereby represents to the
Purchaser that as of the date hereof, after giving effect to this Amendment,
(a) all of its respective representations and warranties in the Note Purchase
Agreement and the other Basic Documents are true and correct, and (b) it is
otherwise in full compliance with all of the terms and conditions of the Note
Purchase Agreement.
     SECTION 4. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Purchaser all of the
reasonable out-of-pocket

1



--------------------------------------------------------------------------------



 



costs and expenses incurred in connection with the transactions contemplated
hereby and in the other Basic Documents including, without limitation, (i) all
reasonable fees, disbursements and expenses of counsel to the Purchaser,
(ii) all reasonable fees and expenses of the Indenture Trustee and Owner Trustee
and their counsel and (iii) all reasonable fees and expenses of the Custodian
and its counsel.
     SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Note Purchase Agreement shall continue in full force and effect
in accordance with its terms. Reference to this Amendment need not be made in
the Note Purchase Agreement or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to, or with respect to, the Note Purchase Agreement, any reference
in any of such items to the Note Purchase Agreement being sufficient to refer to
the Note Purchase Agreement as amended hereby.
     SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
     SECTION 8. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related document.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  OPTION ONE OWNER TRUST 2001-2    
 
                By:      Wilmington Trust Company, not in its         individual
capacity but solely as owner trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                OPTION ONE LOAN WAREHOUSE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           

[Signature Page to Amendment Eight to the Amended and Restated Note Purchase
Agreement]

